Citation Nr: 0802113	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-34 673	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to a rating higher than 10 percent for left 
knee degenerative joint disease.  

2. Entitlement to a rating higher than 10 percent for right 
knee degenerative joint disease based on limitation of 
flexion before February 21, 2006.  

3. Entitlement to a rating higher than 10 percent for right 
knee degenerative joint disease based on limitation of 
extension February 21, 2006.  

4. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right knee based on 
limitation of flexion from February 21, 2006. 

5. Entitlement to a compensable rating for degenerative joint 
disease of the right knee based on limitation of extension 
from February 21, 2006. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1975 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In his substantive appeal, the veteran limited his appeal to 
the ratings for his knees.  

In October 2005, the veteran withdrew his request for a 
hearing before the Board. 


FINDINGS OF FACT

1. Left knee degenerative joint disease or arthritis by X-ray 
is manifested by painful motion with full extension and 
flexion to 90 degrees without additional functional loss due 
to pain on use or instability.  

2. Before February 21, 2006, right knee degenerative joint 
disease or arthritis by X-ray was manifested by pain and 
flexion to 80 degrees without additional functional loss due 
to pain on use or instability.  

3. Before February 21, 2006, right knee degenerative joint 
disease or arthritis by X-ray was manifested by pain and 
extension to 11 degrees without additional functional loss 
due to pain on use.  

4. From February 21, 2006, right knee degenerative joint 
disease or arthritis by X-ray is manifested by pain and 
flexion to 35 degrees repetition and an abnormal gait without 
additional functional loss due to pain on use or instability. 

5. From February 21, 2006, right knee degenerative joint 
disease or arthritis by X-ray is manifested by full knee 
extension without additional functional loss due to pain on 
use.   


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for left 
knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 
(2007).   

2. Before February 21, 2006, the criteria for a rating higher 
than 10 percent for right knee degenerative joint disease 
based on limitation of flexion have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, .4.71a, Diagnostic Codes 5003, 5260, 5257 (2007).   

3. Before February 21, 2006, the criteria for a rating higher 
than 10 percent for right knee degenerative joint disease 
based on limitation of extension have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, .4.71a, Diagnostic Codes 5003, 5261 (2007). 

4. From February 21, 2006, the criteria for a rating higher 
than 20 percent for right knee degenerative joint disease 
based on limitation of flexion have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, .4.71a, Diagnostic Codes 5003, 5260, 5257 (2007).

5. From February 21, 2006, the criteria for a compensable 
rating for right knee degenerative joint disease based on 
limitation of extension have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
.4.71a, Diagnostic Codes 5003, 5261 (2007).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with pre- and post- adjudication, 
VCAA notice by letters, dated in August 2003, in November 
2003, and in March 2006.  The veteran was notified of the 
type of evidence needed to substantiate the underlying claims 
for service connection and for the claims for increase, 
namely, that the service-connected had become worse.  The 
veteran was informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  

The veteran was asked to submit evidence, which would include 
evidence in his possession that pertained to the claims.  The 
notice included the provisions for the effective date of the 
claims for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO obtained VA records, and private medical 
records.  The veteran was afforded VA examinations for the 
claims for increase.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance under the duty-to-assist is required. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles Governing Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, which are based as far as practical on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007). 

Background

Private records disclose that in July 2001 a MRI revealed 
chondromalacia with osteoarthritic changes of the left knee.  
In April 2004, the veteran's main problem was continued right 
knee pain.  In July 2004 and in August 2004, the right knee 
was injected with a steroid.  In October 2004, the veteran 
stated that he injured his left knee at work.  On 
examination, there was tenderness over the anterior aspect of 
the knee and a small amount of effusion.  He had satisfactory 
range of motion.  X-rays revealed mild chondromalacia.  His 
left knee was injected with a steroid.  

On VA examination in September 2004, it was noted that the 
veteran worked for the U.S. Postal Service, requiring 
prolonged standing for 8 hours, climbing stairs, and moving 
about on a roof.  The veteran stated that this caused very 
significant and continual bilateral knee pain.  The veteran 
complained that the right knee pain was worse than the left 
knee pain.  He stated that he was never pain free in the 
right knee, missed sleep nightly due to pain, and had missed 
3 days of work out of the last 30 due to right knee pain.  
Flare-ups were brought on by prolonged standing and any 
attempt at climbing, but had been alleviated by 6 injections 
of a steroid.  

The veteran described his left knee pain as being a 6 on a 
scale of 10 but he was pain free 50 percent of the time, that 
he rarely lost sleep due to left knee pain, but occasionally 
he had lost time from work because of his left knee.  Left 
knee pain flare-ups were also brought on by prolonged 
standing but were alleviated by taking analgesic medication.  

On physical examination, the veteran walked slowly without 
using any assistive device, but rotated slightly from side to 
side.  There was very minimal right knee swelling, 
peripatellar tenderness, and a minimally positive patellar 
inhibition test.  Drawer's test was negative.  Extension was 
to about 4 degrees with pain. After repetitive motion, 
extension was to 6 degrees with pain.  Flexion was to 95 
degrees with discomfort and with repetitive motion, flexion 
was reduced to 90 degrees.  

There was minimal swelling of the left knee, minimally 
positive patella inhibition test, and negative Drawer's test.  
Extension was to 0 degrees and flexion was to 110 degrees 
with reduction to 100 degrees after repetitive motion.  

The examiner commented that it was anticipated that with 
continuing progression of intrinsic disease, the veteran 
might lose 5 to 10 degrees of additional flexion of the right 
knee and 5 degrees of extension of the knee, but as to the 
left knee he might lose 5 to 10 degrees of flexion, but it 
was doubted that he would lose any motion in extension.  X-
rays revealed spurring. 

In December 2005, a private physician reported that he had 
treated the veteran for right knee osteoarthritis and that 
the veteran was a candidate for either a total knee 
replacement or a patellofemoral replacement. 

On VA examination in February 2006, it was noted that the 
veteran had been a maintenance mechanic for 10 years, working 
40 hours weekly and that he had missed 64 days of work in the 
past year due to knee pain.  His job entailed both walking 
and climbing.  The veteran complained of knee pain on over 
use and that steroid injections were no longer helpful.  He 
did not have any instability of the knees. 

The veteran did not use knee brace or other support.  He 
stated that he could walk 150 yards, but did no run or play 
sports, that he could sit comfortably for 1/2 hour and could 
climb one flight of stairs, but it was more difficult for him 
to go upstairs than downstairs.  

On physical examination, the veteran walked quite stiffly and 
favored the right lower extremity.  He used his arms to push 
out of a chair and appeared to be in genuine pain.  He did 
not use a cane or other assistive device.  He was unable to 
do a deep knee bend, which he attributed to bilateral knee 
pain.  There was no evidence of warmth, swelling or erythema 
of the knees.  There was no patellar compression tenderness.  
There was only mild crepitus.  

Flexion of the right knee was to 35 degrees and extension was 
to 0 degrees.  Flexion was limited due to pain.  Left knee 
flexion was limited by pain to 90 degrees and extension was 
to 0 degrees.  The medial and lateral collateral ligaments 
were stable.  Lochman and McMurray's signs were negative.  It 
was noted that the veteran did not have pain, fatigue, 
weakness or incoordination on repetitive passive flexion and 
extension.  

Rating Degenerative Joint Disease

Traumatic arthritis or degenerative joint disease, 
degenerative arthritis, by X-ray is rated on the basis 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Separate rating may be assigned for limitation of flexion and 
for limitation of extension under Diagnostic Code 5260 and 
Diagnostic Code 5261, respectively.  

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.  

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling; extension limited to 15 degrees is 
20 percent disabling; and extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Under Diagnostic Code 
5257, a 10 percent rating is assigned for slight impairment 
due to recurrent subluxation or lateral instability of the 
knee and 20 percent is assigned when such impairment is 
moderate. 

Left Knee Degenerative Joint Disease Rated 10 Percent

On VA examination in 2004, left knee flexion was to 110 
degrees, which was further reduced on repetitive motion to 
100 degrees, which also further reduced by 10 degrees, which 
would leave 90 degrees of flexion.  On VA examination in 
2006, flexion was reduced to 100 degrees after repetitive 
movement.  In each instance, neither 90 degrees or 100 
degrees of flexion more nearly approximates the criteria 
under Diagnostic Code 5260 for the next higher rating, 20 
percent, that is, flexion limited to 30 degrees, considering 
38 C.F.R. §§ 4.40, 4.45, and 4.59. 

On VA examinations in 2004 and 2006, there was full extension 
of the left knee without additional functional loss due to 
pain, fatigue, weakness or incoordination on repetitive 
movement, which does not more nearly approximate the criteria 
under Diagnostic Code 5261 for a compensable rating, 10 
percent, that is, extension limited to 10 degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

And there was no evidence of subluxation or instability to 
warrant a separate rating based on instability of the left 
knee under Diagnostic Code 5257. 

Before February 21, 2006, a Rating Higher than 10 Percent for 
the Right Knee Based on Limitation of Flexion

On VA examination in 2004, right knee flexion was to 95 
degrees, which was reduced to 90 degrees with repetitive 
movement with an additional loss of 10 degrees.    

In this case, 80 degrees of flexion does not more nearly 
approximates the criteria under Diagnostic Code 5260 for the 
next higher rating, 20 percent, that is, flexion limited to 
30 degrees, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59.

And there was no evidence of subluxation or instability to 
warrant a separate rating based on instability of the left 
knee under Diagnostic Code 5257.

Before February 21, 2006, a Rating Higher than 10 Percent for 
the Right Knee Based on Limitation of Extension 

On VA examination in 2004, right knee extension was to 4 
degrees and after repetition it was to 6 degrees, which was 
further reduced by an additional 5 degrees, resulting in 
limitation of extension to 11 degrees.  

Under Diagnostic Code 5261, the criteria for the next higher 
rating 20 percent, is extension limited to 15 degrees.  Here, 
11 degrees of flexion does not more nearly approximates the 
criteria under Diagnostic Code 5261 for the next higher 
rating, 20 percent, that is, extension limited to 15 degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59. 



From February 21, 2006, a Rating Higher than 20 Percent for 
the Right Knee Based on Limitation of Flexion 

On VA examination in 2006, right knee flexion was to 35 
degrees with discomfort with evidence of an abnormal gait due 
to the right knee disability.  

Flexion of 35 degrees does not more nearly approximates the 
criteria under Diagnostic Code 5260 for the next higher 
rating, 30 percent, that is, flexion limited to 15 degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

And there was no evidence of subluxation or instability to 
warrant a separate rating based on instability of the left 
knee under Diagnostic Code 5257.

From February 21, 2006, a Compensable Rating for the Right 
Knee Based on Limitation of Extension 

On VA examination in 2006, right knee extension was full 
without additional functional loss due to pain, fatigue, 
weakness or incoordination on repetitive movement, which does 
not more nearly approximate the criteria under Diagnostic 
Code 5261 for a compensable rating, 10 percent, that is, 
extension limited to 10 degrees, considering 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

As the preponderance of the evidence is against the claims 
for higher ratings at any time during the appeal period, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

A rating higher than 10 percent for left knee degenerative 
joint disease is denied. 

Before February 21, 2006, a rating higher than 10 percent for 
right knee degenerative joint disease based on limitation of 
flexion is denied. 

Before February 21, 2006, a rating higher than 10 percent for 
right knee degenerative joint disease based on limitation of 
extension is denied. 

From February 21, 2006, a rating higher than 20 percent for 
right knee degenerative joint disease based on limitation of 
flexion is denied. 

From February 21, 2006, a compensable rating for right knee 
degenerative joint disease based on limitation of extension 
is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


